Name: Commission Regulation (EC) No 155/1999 of 22 January 1999 on the supply of wholly milled rice to a Community port with a view to its being forwarded to Russia
 Type: Regulation
 Subject Matter: trade;  trade policy;  Europe;  plant product;  cooperation policy
 Date Published: nan

 EN Official Journal of the European Communities23. 1. 1999 L 18/19 COMMISSION REGULATION (EC) No 155/1999 of 22 January 1999 on the supply of wholly milled rice to a Community port with a view to its being forwarded to Russia THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2802/98 of 17 December 1998 on a programme to supply agricultural products to the Russian Federation (1), and in particular Article 4(2) thereof, Whereas Commission Regulation (EC) No 111/1999 (2) lays down the general rules for the application of Regula- tion (EC) No 2802/98; whereas Article 2(2) of that Regula- tion provides that the tender may cover the quantity of products to be removed physically from intervention stocks as payment for the supply of processed products belonging to the same group of products; whereas this provision should be applied to the supply of three sepa- rate lots of wholly milled rice to be delivered to a Community port with a view to their being forwarded to Russia; Whereas under the conditions of such a tender the supply costs cover the processing of paddy rice into wholly milled rice and the packaging and labelling of the finished product to be delivered to a Community port; Whereas the specific conditions applying to this supply should be laid down, in addition to the provisions adopted in Regulation (EC) No 111/1999, and provision should be made for their immediate entry into force; Whereas, for the purposes of packaging and labelling, the rules used for food aid supplies as published in the Offi- cial Journal of the European Communities C 114 (3) and C 267 (4) should be applied; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 An invitation to tender is hereby opened to establish the costs of supplying three separate lots of wholly milled rice of the characteristics and quality set out in Annex I hereto, to be delivered as a supply as referred to in Article 2(2) of Regulation (EC) No 111/1999 in accordance with both that Regulation and this Regulation. Article 2 1. For a given lot, supply shall comprise: (a) delivery of the product defined in Annex I, free-on- board, stowed on ocean-going vessel, to a port in the region indicated; the rate of loading at the port proposed in the tender shall be a minimum 1 000 tonnes per day; (b) packaging and labelling of the product in accordance with Annex I. 2. For lot No 3, held by the Greek intervention agency, supply shall cover processing of the rice taken over in that agencys stores. 3. The product must be kept available for embarkation for a period of at least 10 days starting on the dates set out in Annex I. After the end of that period the tenderer shall be entitled to the amount indicated in the tender pursuant to Article 5(1)(f)(4) of Regulation (EC) No 111/ 1999. Article 3 1. Tenders shall be lodged with the intervention agency holding the lot to be removed in payment for the supply as mentioned in Annex II. That intervention agency shall also be responsible for paying for the supply. The time limit for lodging tenders shall expire at 12 p.m. (Brussels time) on 2 February 1999. If no tender is awarded for the supply of a lot by the end of that period a second time limit for lodging tenders shall run until 12 p.m. (Brussels time) on 9 February 1999. In that event all dates fixed in Annex I shall be post- poned by seven days. 2. The tender shall indicate the quantity of paddy rice to be taken over at the stores referred to in Annex II needed to cover all the supply costs up to the delivery stage set out in Article 2 as payment for that supply. The tender shall be in tonnes of paddy rice (net weight) to be removed in return for the supply of a tonne of finished product (net weight). (1) OJ L 349, 24. 12. 1998, p. 12. (2) OJ L 14, 19. 1. 1999, p. 3. (3) OJ C 114, 29. 4. 1991, p. 1. (4) OJ C 267, 13. 9. 1996, p. 1. EN Official Journal of the European Communities 23. 1. 1999L 18/20 3. The quantities awarded must be removed from inter- vention stocks within 45 days of notification of the award of the supply tender. Article 4 1. The tendering security is set at EUR 25 per tonne of paddy rice tendered for. 2. The supply security is set at EUR 379 per tonne of paddy rice. It must be lodged in accordance with Article 7(2) of Regulation (EC) No 111/1999 in favour of the intervention agency holding the paddy rice to be removed as payment for the supply. Article 5 The intervention agencies shall take all necessary steps to enable samples to be taken by tenderers and to permit removal of the goods by the successful tenderer within the prescribed time limits. Article 6 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 January 1999. For the Commission Franz FISCHLER Member of the Commission EN Official Journal of the European Communities23. 1. 1999 L 18/21 ANNEX I 1. Product to be supplied: wholly milled rice. 2. Characteristics and quality of the product (1): rice of fair, sound and marketable quality, free of odour and live pests, meeting the following conditions:  moisture content: 15 % maximum,  broken rice: 7 % maximum,  chalky grains: 5 % maximum,  grains striated with red: 3 % maximum,  spotted grains: 1,5 % maximum,  stained grains: 1 % maximum,  yellow grains: 0,050 % maximum,  amber grains: 0,20 % maximum,  tolerance of extraneous matter consisting of:  inedible mineral and vegetable substances, provided they are not toxic: 0,01 % maximum,  edible extraneous grains or parts thereof: 0,10 % maximum. 3. Total quantity: 15 000 tonnes wholly milled rice (net weight) comprising three separate lots of 5 000 tonnes. Each supply shall relate to a single lot. 4. Description: Lot No 1: 5 000 tonnes of wholly milled medium-grain rice to be delivered to and kept available from 24 February 1999 in a Spanish port. Lot No 2: 5 000 tonnes of wholly milled round-grain rice to be delivered to and kept available from 24 February 1999 in an Italian port. Lot No 3: 5 000 tonnes of wholly milled rice to be delivered to and kept available from 25 March 1999 in a Greek port. 5. Packaging (2): The lot must be packed in new mixed jute/polypropylene sacks with a net content of 50 kilograms. OJ C 267, 13.9.1996, p. 1 (point I.A.b). 6. Labelling: OJ C 114, 29.4.1991, p. 1. The labelling of the sacks (wording in Russian plus the European flag) must meet the requirements laid down in OJ C 114, 29.4.1991, p. 1 (point II.B.3). 7. Delivery stage: fob stowed. (1) The successful tenderer must issue the carrier with a certificate from an official body certifying that the standards in force on nuclear radiation have not been exceeded. The radioactivity certificate must indicate the levels of caesium 134 and 137 and of iodine 131. (2) With a view to possible repacking, the successful tenderer must supply 2 % empty sacks of the same quality as those containing the product, with the inscription followed by a capital R. EN Official Journal of the European Communities 23. 1. 1999L 18/22 Storage locations Quantity of paddy rice (tonnes) Storage locations Quantity of paddy rice (tonnes) Storage locations Quantity of paddy rice (tonnes) ANNEX II Lot No 1 FEGA silo E-06111 Montijo (Badajoz) 2 677 FEGA silo E-10020 Campo Lugar (CÃ ¡ceres) 1 852 FEGA silo E-26020 Fuenmayor (La Rioja) 1 884 FEGA silo E-26050 LogroÃ ±o (La Rioja) 1 901 FEGA silo E-25060 LÃ ©rida 2 089 Address of intervention agency: FEGA Fondo EspaÃ ±ol de GarantÃ ­a Agraria C/Beneficencia no 8 E-28002 Madrid Tel.: (0034) 913 47 65 40 Fax: (0034) 915 32 30 02 Lot No 2 General SpA Villa Roma Sud 50 Villa Poma 8 817 Magazzini Generali Raccordati Con Silos di cereali SRL Via G. Modena 3/A Novara 1 435 Address of intervention agency: Ente Nazionale Risi Piazza Pio XI, 1 I-20123 Milano Tel.: (00-39) 02 87 41 54 Fax: (00-39) 02 86 13 72 Lot No 3 Omospondia Epanomi, Thessaloniki Kourkouta Co. Ltd Tel.: (00-30) 39 24 23 66 Fax: (00-30) 39 22 41 07 5 712 Omospondia Serres G. Karababas S.A. Tel.: (00-30) 31 81 85 55 4 539 EN Official Journal of the European Communities23. 1. 1999 L 18/23 Address of intervention agency: GEDIDAGEP Directorate General for the Administration of Purchases of Agricultural Produce Acharnon Street 241 GR-10466 Athens Tel.: (00-30) 1 862 22 48 Fax: (00-30) 1 867 05 03